El Juez Asociado Se. Wiole,
emitió la opinión del tribunal.
En la anterior opinión emitida en este caso, 30 D. P, E. 755, dijimos que entendíamos el artículo 179 del Código Civil en el sentido de que confiere únicamente a la esposa un derecho a anular un matrimonio por causa de impoten-cia de su alegado esposó si quería hacerlo y era sui juris. Insiste el apelado en que no puede darse tal interpretación al artículo 179 del Código Civil, toda vez que el derecho se confiere indistintamente a todas las personas que en dicho artículo se mencionan. En nuestra anterior opinión se hizo referencia a la jurisprudencia de Francia y Louisiana. In-siste el abogado en que tanto en Francia como, en Loui*249siana, el derecho a una acción de nulidad por el funda-mento de impotencia está limitado expresamente.
Este pleito fné establecido en virtud de la teoría de que aquí el esposo no sólo era impotente, sino de insuficiente capacidad mental. Una mujer que se casa con un hombre de capacidad mental insuficiente, teniendo conocimiento del hecho, es culpable de un fraude. El matrimonio es nulo ab initio y no hay medio de darle validez. Tanto en España ■como en Inglaterra y en los Estados Unidos el origen de las reglas y leyes referentes al matrimonio y al' divorcio se encontraba en la Iglesia. Una ojeada a la historia del ma-trimonio en Inglaterra y en los Estados Unidos revela que el derecho a solicitar la nulidad del matrimonio por el fun-damento de impotencia generalmente pertenecía a las par-tes si no a la parte perjudicada solamente, debido en cierto modo a su origen en la Iglesia. Notas al caso de State v. Yoder y Bernett v. Bernett, L. R. A. 1916 C.
Asimismo nos atrevemos a afirmar que en los Estados Unidos como en España un contrato matrimonial en el cual uno de los esposos era impotente,' era anulable únicamente y no nulo ab imtio.
Con éstos antecedentes, en el año 1902 la Legislatura aprobó el Código Civil de Puerto Eico, cuyo artículo 129, prescribe lo siguiente:
“Artículo 129. — El matrimonio es una institución civil que pro-cede de un contrato civil en virtud del cual un hombre y una mu-jer se obligan mutuamente a ser esposo y esposa, y a cumplir el uno para con el otro los deberes que la ley les impone. Será válido •solamente cuando se celebre y solemnice con arreglo a las prescrip-ciones de aquélla, y sólo podrá disolverse antes de la muerte de cualquiera de los dos cónyuges en los casos expresamente previstos en este Código.”
Creemos que la mera cita de este artículo es bastante para probar que la legislatura tuvo la intención de que la institución del matrimonio debía quedar sujeta a las mis-*250mas reglas que regulan los contratos en general, a menos que hubiera algo peculiar en la relación matrimonial que la hiciera nula ab initio.
El artículo 179 del Código Civil prescribe lo siguiente:
“Artículo 179. — La acción para pedir la nulidad del matri-monio corresponde a los cónyuges, al fiscal y a cualesquiera otras personas que tengan interés en dicha nulidad.”
Surge entonces la cuestión de si un hijo natural tiene un derecho de acción o interés en anular el matrimonio de su padre.
El artículo 130 del Código Civil prescribe lo siguiente:
Artículo 130. — Los requisitos necesarios para contraer matrimo-nio son:
“1. Capacidad legal de los contratantes;
“2. Consentimiento de las partes contratantes;
“3. Autorización y celebración de un contrato matrimonial me-diante las formas y solemnidades prescritas por la ley.”
Sigue entonces en el Código una llamada “Sección Pri-mera”, titulada “Capacidad” en la que están comprendi-dos los artículos 131 al 135 inclusive del Código Civil. En estos artículos se trata de ambos, la capacidad y el consen-timiento, y no se diferencian claramente, de modo que la “capacidad legal” del artículo 130, no puede igualarse a la “capacidad” a que se refiere la “Sección Primera.” Sostiene la apelante con considerable apariencia de razón, que el amplio derecho para pedir la nulidad conferido por el artículo 179, debe tomarse en relación con el artículo 178 que precede inmediatamente, según el cual un matri-monio es nulo cuando no se ha contraído de acuerdo Con los “requisitos exigidos por el Código.” Alega ella que los requisitos “o condiciones” están especificados en el ar-tículo 130 y que dicho amplio derecho para pedir la nulidad se refiere únicamente a ese artículo y por tanto a una falta de capacidad legal. Resultaría, por tanto, que la impoten-*251cia no es una falta de capacidad legal, sino únicamente nna incapacidad especial, como la menor edad, n otras in-capacidades tratadas en el artículo 131 y siguientes. La capacidad legal debe, por tanto, significar la capacidad cuya ausencia fiaría nulo el matrimonio áb initio. Los derechos de acción para pedir la nulidad que estaban separados en tiempo de España, quedaron agrupados en el artículo 179, y esta es otra consideración que sostiene el punto de vista de la apelante, la alegada esposa en este caso, pnes parece impo-sible que la legislatura hubiera agrupado todos los derechos de ac'ción en un artículo sin ninguna consideración de si el contrato matrimonial contraído de tal modo- era absoluta-mente nulo, o meramente anulable.
Nos inclinamos a resolver, sin otra consideración, que un contrato de matrimonio que es meramente anulable puede continuar o ser ratificado por los actos de las partes Con tal que sean sui juris, como se indica en nuestra opi-nión original. La amplia facultad del artículo 179, al in-cluir al fiscal, tiende a mostrar qué la nulidad que fia de solicitarse era de carácter público. Cuando dos personas mayores de edad y de sano juicio no fian contraído ningún matrimonio anterior, y nada más fia ocurrido que anulase el-matrimonio ah initio, la continuación del matrimonio, de ser anulable, es una cuestión entre las partes y como los demás contratos, está sujeta a confirmación, ratificación o algo semejante.
Volviendo a examinar los artículos 130 y siguientes se verá que la incapacidad a que los mismos se refieren a ve-ces fiará nulo un matrimonio ah initio y otras meramente anulable. Por preceptos específicos de los mismos las par-tes en ciertos casos pueden ratificar el matrimonio o renun-ciar sus derechos. Un menor que contrae matrimonio sin el consentimiento de sus padres puede convalidar el matri-monio al llegar a su mayor edad. El pupilo que contrae matrimonio con su tutor antes de que se aprueben definí-*252tivamente las cuentas de la tutela, etc., puede asimismo ratificar el matrimonio al llegar a su mayor edad. En el caso de Ledesma v. Agrait, 19 D. P. R. 566, resolvimos asi-mismo que las disposiciones del artículo 1362 permitían la ratificación de contratos en los que se observaban las for-malidades externas del artículo 1228. Pero la considera-ción principal por virtud de la cual resolvemos este caso es que el demandante, apelado, no lia demostrado un interés tal que le dé derecho a una acción. En cuanto a esta parte de la discusión puede suponerse que el artículo 179 se re-fiere a cualquiera clase de incapacidad.
El demandante aquí únicamente podía derivar su derecho a establecer esta acción debido a la muerte de su padre. Antes de esa fecha.él sólo tenía un interés en expectativa, que no es un interés suficiente, como indicamos en el caso de El Pueblo v. Alcaide, 29 D. P. R. 184.
Durante la vida de su padre, suponiéndole de sano jui-cio, el derecho a anular el matrimonio, si existió en abso-luto, pertenecía al padre del demandante, que reunió en si todos ‘los derechos universales, los cuales por la ley civil se trasmiten a un heredero. Creemos que es aparente que el artículo 179 se refiere a un interés que existe al cele-brarse el matrimonio, o por lo menos, cuando se descubre el alegado motivo de nulidad. Es un interés1 que debe exis-tir al celebrarse el matrimonio, aunque la causa de acción pueda surgir luego al descubrirse el defecto. Las partes en un contrato anulable que trae por consecuencia un ma-trimonio son las únicas,' excluyendo al fiscal, que tienen un derecho existente en anular el matrimonio.
No habiendo.el causante ejercitado el derecho de nulidad, si alguno tenía, este derecho no era una de las causas de acción que s¿ traspasaba a los herederos. Era personal en el causante.
Piemos dicho que el fiscal quizás debe ser excluido pero *253dudamos fuertemente si la intención de la legislatura fué autorizar al fiscal para anular un matrimonio celebrado en-tre personas sm juris cuando ese matrimonio es única-mente anulable, a menos que el gobierno tuviera algún ver-dadero interés en anular el matrimonio.
Además, dudamos seriamente, si es que no resolvemos, que es únicamente la esposa la que puede establecer una acción en contra de su marido por el fundamento de im-potencia. Esta es la regla general en los Estados Unidos y no se nos ba citado ningún caso en contrario.
Otras consideraciones conducen al mismo resultado general de que la legislatura no tuvo la intención de que un matrimonio anulable, como el que aliora consideramos, de-bía de ser anulado a solicitud de un heredero, directo o cola-teral. Las actuales leyes estatutorias de Puerto Eico no disponen absolutamente nada sobre los efectos civiles de un matrimonio contraído de buena fe. El artículo 69 del Có-digo Civil español sí lo hacía. Ese artículo ha sido supri-mido. Los hijos concebidos después de celebrado un ma-trimonio anulable podrían llegar entonces a convertirse no sólo en ilegítimos, sino sin derechos civiles. Nada se prescribe con respecto a su condición legal. Si dos personas que viven juntas por años como marido y mujer deseaban legitimar su prole y uno de los esposos era impotente, tai legitimación no podía tener lugar existiendo la oposición por un heredero. Semejantes resultados no podían estar en la mente de la legislatura y es el deber de la corte dar aquella interpelación a nuestros estatutos que no conduzca a estos u otros supuestos absurdos. Holy Trinity Church v. United States 143 U. S. 457.
Como el caso ha de devolverse para la celebración de un nuevo juicio es innecesario resolver si el demandante probó debidamente que él era el hijo del causante, pero la cues-tión puede ser presentada de nuevo.
*254Por estas razones dictaremos otra vez la sentencia qne anteriormente dictamos y qne ahora hemos reconsiderado.

Revocada la sentencia apelada y ordenado un nuevo juicio.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey, Hutchison y Franco Soto.